Fourth Court of Appeals
                                San Antonio, Texas
                                      April 13, 2018

                                   No. 04-18-00040-CV

                                 Eldo E. FREZZA, M.D.,
                                        Appellant

                                            v.

                                    Melissa FLORES,
                                        Appellee

                 From the 49th Judicial District Court, Webb County, Texas
                           Trial Court No. 2017CVB000655D1
                        Honorable Jose A. Lopez, Judge Presiding


                                     ORDER

       The Appellee’s Motion to Extend Time to File Appellee’s Brief is hereby GRANTED.
Time is extended to April 30, 2018.



                                                 _________________________________
                                                 Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of April, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court